

116 HR 171 IH: Legitimate Use of Medicinal Marihuana Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 171IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Griffith introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for the legitimate use of medicinal marihuana in accordance with the laws of the various
			 States.
	
 1.Short titleThis Act may be cited as the Legitimate Use of Medicinal Marihuana Act or the LUMMA. 2.Scheduling of marihuana; prescriptions (a)ScheduleMarihuana is moved from schedule I of the Controlled Substances Act to schedule II of such Act.
			(b)Prescription
 (1)In generalIn a State in which marihuana may be prescribed by a physician for medical use under applicable State law, no provision of the Controlled Substances Act (21 U.S.C. 801 et seq.) or of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) shall prohibit or otherwise restrict—
 (A)the prescription of marihuana by a physician for medical use; (B)an individual who is an authorized patient from obtaining, possessing, transporting within the individual’s State, or using marihuana for that individual’s medical use;
 (C)an individual authorized under State law to obtain, possess, transport within their State, or manufacture marihuana, from obtaining, possessing, transporting within that State, or manufacturing marihuana pursuant to that authorization; or
 (D)a pharmacy or other entity authorized under State law to distribute medical marihuana to an authorized patient, from obtaining or possessing marihuana for that purpose, or from distributing marihuana to an authorized patient for medical use.
 (2)ProductionNo provision of the Controlled Substances Act (21 U.S.C. 801 et. seq.) or of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) shall prohibit or otherwise restrict an entity authorized by a State, in which marihuana may be prescribed by a physician for medical use, for the purpose of producing marihuana for prescription by a physician for medical use, from producing, processing, or distributing marihuana for such purpose.
 3.DefinitionsIn this Act— (1)the term authorized patient means an individual using marihuana in accordance with a prescription of marihuana by a physician for medical use;
 (2)the term physician means a practitioner of medicine, who— (A)graduated from a college of medicine or osteopathy; and
 (B)is licensed by the appropriate State board; (3)the term prescription means an instruction written by a medical physician in accordance with applicable State law that authorizes a patient to be issued with a medicine or treatment; and
 (4)the term State includes the District of Columbia, Puerto Rico, and any other territory or possession of the United States.
 4.Relation of Act to certain prohibitions relating to smokingThis Act does not affect any Federal, State, or local law regulating or prohibiting smoking in public.
		